 
Exhibit 10.2
 
THIS NOTE AND THE SHARES OF CAPITAL STOCK ISSUABLE UPON ANY CONVERSION HEREOF
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), OR ANY APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE SOLD
OR OTHERWISE TRANSFERRED TO ANY PERSON, INCLUDING A PLEDGEE, UNLESS (1) EITHER
(A) A REGISTRATION STATEMENT WITH RESPECT THERETO SHALL BE EFFECTIVE UNDER THE
SECURITIES ACT, OR (B) THE COMPANY SHALL HAVE RECEIVED AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT IS AVAILABLE, AND (2) THERE  SHALL HAVE BEEN COMPLIANCE WITH ALL
APPLICABLE STATE SECURITIES OR "BLUE SKY" LAWS.
 
BIOZONE PHARMACEUTICALS, INC.
CONVERTIBLE PROMISSORY NOTE
 
$500,000
   
September 22, 2011

 
BIOZONE PHARMACEUTICALS, INC., a Nevada corporation (the “Company”), for value
received, hereby promises to pay to [Name] or its assigns (the “Holder”), the
principal amount of five hundred thousand Dollars ($500,000) (the “Principal
Amount”), together with interest (computed on the basis of a 365-day year for
the actual number of days elapsed) from the date hereof on the unpaid balance of
such Principal Amount from time to time outstanding at the rate of ten percent
(10%) per annum (“Interest”) until paid in full or converted as provided herein.
 
This Note is issued pursuant to the terms of the Securities Purchase Agreement,
by and between the Company and the purchaser signatory thereto, dated the date
hereof (the “Purchase Agreement”), which contains, among other things,
provisions for acceleration of the maturity hereof upon the happening of an
Event of Default (as defined therein).  Capitalized terms used herein but
otherwise not defined shall have the definitions ascribed to them in the
Purchase Agreement.
 
1.           Repayment of the Note.  The Principal Amount outstanding hereunder
shall be payable in cash on the earlier of (a) six (6) months from the date
hereof and (b) the closing date of the PIPE Offering (such earlier date being
the “Maturity Date”).  The entire Principal Amount and all accrued and unpaid
Interest shall be due and payable on the earlier of (1) the Maturity Date and
(2) the occurrence of an Event of Default (as defined below).
 
2.           No Prepayment of the Note.  The Principal Amount and Interest
thereon shall not be prepaid in whole or in part by the Company, except in
connection with the consummation of the PIPE Offering, in which case the Holder
shall elect, at its sole option, either to (1) convert all of the Principal
Amount then outstanding, plus all accrued and unpaid Interest thereon, into the
PIPE Securities at a price per share or unit, as the case may be, equal to 70%
of the PIPE Share Price (a “PIPE Conversion”) or (2) require the Company to
repay the Principal Amount then outstanding plus all accrued and unpaid Interest
on the Note in cash (a “PIPE Redemption”).
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Mechanics of Conversion or Redemption.  The Company shall cause
notice of the closing of the PIPE Offering to be mailed to the Holder in
accordance with the notice provisions of the Purchase Agreement at least five
(5) days prior to the closing of such PIPE Offering.  Promptly upon receipt of
such notice, the Holder shall notify the Company of its election of a PIPE
Conversion or a PIPE Redemption, the Principal Amount and accrued and unpaid
Interest to be converted or redeemed, as applicable, and the date on which such
election shall be effective (the “Election Notice”).  The Company shall, (a) in
the event of a PIPE Redemption, pay the Principal Amount and all accrued and
unpaid Interest thereon as set forth in such Election Notice or, (b) in the
event of a PIPE Conversion, issue and deliver to the Holder, or to its nominees,
a certificate or certificates for the number of shares of capital stock or
units, as applicable of the PIPE Securities (the “Conversion Stock”) to which
the Holder is entitled.
 
4.           No Fractional Shares.  No fractional shares of Conversion Stock
shall be issued by the Company.  In lieu thereof, the shares of Common Stock
otherwise issuable shall be rounded up to the nearest whole share of Conversion
Stock.
 
5.           Termination of Rights Under this Note.  This Note shall no longer
be deemed to be outstanding, and all rights with respect to this Note shall
immediately cease and terminate, upon receipt by the Holder of (a)(i) the
Principal Amount outstanding and all accrued and unpaid Interest thereon, in the
event of a PIPE Redemption or, (ii) the Conversion Stock, in the event of a PIPE
Conversion, and (b) the Target Transaction Payment and Early Penalty Payment, if
applicable.
 
6.           Taxes or other Issuance Charges.  The Company shall pay any and all
taxes or other expenses that may be payable in respect of any issuance or
delivery of the Conversion Stock in the event of a PIPE Conversion.
 
7.           Event of Default.  Upon the occurrence at any time of any Event of
Default, the entire unpaid Principal Amount and all accrued and unpaid Interest
thereon, shall become immediately due and payable in cash without notice or
demand.
 
8.           Non-Waiver.  The failure of the Holder to enforce or exercise any
right or remedy provided in this Note or at law or in equity upon any default or
breach shall not be construed as waiving the rights to enforce or exercise such
or any other right or remedy at any later date.  No exercise of the rights and
powers granted in or held pursuant to this Note by the Holder, and no delays or
omission in the exercise of such rights and powers shall be held to exhaust the
same or be construed as a waiver thereof, and every such right and power may be
exercised at any time and from time to time.
 
9.           Waiver by the Company.  The Company hereby waives presentment,
protest, notice of protest, notice of nonpayment, notice of dishonor and any and
all other notices or demands relative to this Note, except as specifically
provided herein.
 
10.           Usury Savings Clause.  The Company and the Holder intend to comply
at all times with applicable usury laws.  If at any time such laws would render
usurious any amounts due under this Note under applicable law, then it is the
Company’s and Holder’s express intention that the Company not be required to pay
Interest on this Note at a rate in excess of the maximum lawful rate, that the
provisions of this Section 10 shall control over all other provisions of this
Note which may be in apparent conflict hereunder, that such excess amount shall
be immediately credited to the balance of the Principal Amount of this Note, and
the provisions hereof shall immediately be reformed and the amounts thereafter
decreased, so as to comply with the then applicable usury law, but so as to
permit the recovery of the fullest amount otherwise due under this Note.
 
11.           Holder Not a Stockholder.  The Holder shall not have, solely on
account of such status as a holder of this Note, any rights of a stockholder of
the Company, either at law or in equity, or any right to any notice of meetings
of stockholders or of any other proceedings of the Company until such time as
this Note has been converted, at which time the Holder shall be deemed to be the
holder of record of the Conversion Stock, as applicable, notwithstanding that
the transfer books of the Company shall then be closed or certificates
representing such Conversion Stock shall not then have been actually delivered
to the Holder.
 
 
2

--------------------------------------------------------------------------------

 
 
12.           Miscellaneous.
 
(a)           Governing Law; Venue.  This Note shall be governed by and
interpreted in accordance with the Uniform Commercial Code as from time to time
in effect in the State of Nevada as to matters within the scope thereof, and,
with respect to all other matters, shall be governed by and interpreted in
accordance with the laws of the State of New York, without regard for any
conflict of laws. The Company irrevocably consents to the exclusive jurisdiction
of any Federal or State of New York sitting in New York County, New York in
connection with any action or proceeding arising out of or relating to this
Note, any document or instrument delivered pursuant to, in connection with or
simultaneously with this Note, or a breach of this Note or any such document or
instrument.
 
(b)           Successors and Assigns.  This Note and the obligations hereunder
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties; provided, however, that neither party may assign any of
its rights or obligations hereunder without the prior written consent of the
other, except that the Holder may assign all or any portion of its rights
hereunder to its Affiliate without such consent by giving written notice of such
assignment to the Company.  Assignment of all or any portion of this Note in
violation of this Section shall be null and void.
 
(c)           Notices.  Any notice or other communication required or permitted
to be given hereunder shall be in writing and shall be delivered in accordance
with Section 8(c) of the Purchase Agreement.
 
(d)           Amendment; Waiver.  No modification, amendment or waiver of any
provision of this Note shall be effective unless in writing and approved by the
Company and the Holder.
 
(e)           Invalidity.  Any provision of this Note which may be determined by
a court of competent authority to be prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invaliding the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
 
(f)           Section and Paragraph Headings.  The section and paragraph
headings contained herein are for convenience only and shall not be construed as
part of this Note.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.
SIGNATURE PAGE FOLLOWS.]
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Note has been executed and delivered on the date first
above written by the duly authorized representative of the Company.
 
 

 
BIOZONE PHARMACEUTICALS, INC.
         
 
By: 
/s/ Elliot Maza
   
Name: 
Elliot Maza
   
Title:
Chief Executive Officer and CFO
         

 
 
4

--------------------------------------------------------------------------------

 
 
 